       '


A O 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                           UNITED STATES DISTRICT COURT                                                         ��
                                                                                                                                t
                                                                                                                                              ��'--'   �
                                                                                                                                                       {
                                                                                                                                    ;:,.,�,




                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   18 DEC 7 PM 3:
                                                                                                                                           02
                                                                                                                                    -



                    UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                                                    · Noveii)be r l. 1987)
                                                                                  (For Offenses Committed On or After
                                      v.                                                                                                      '




                                                                                                                                              O
                        PABLO LOPEZ-CRUZ (1)
                                                                                     Case Number:         3:18-CR-03165-MMA
                                                                                                                     · -
                                                                                                                       -
                                                                                                                       · ·   ·-
                                                                                                                             - - --
                                                                                                                                  ··-

                                                                                  Kathryn A. Thickstun
                                                                                  Defendant's Attorney
REGISTRATION NO.                        61008298

D -
THE DEFENDANT:
lg]        pleaded guilty to count(s)            One of the Information.
           was found guilty on count(s)
 D         after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                                    Count
           8:1326(A) and (B) - Removed Alien Found In The United States (Felony)                                1




            The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D          The defendant has been found not guilty on count(s)

 D          Count(s)                                                                    dismissed on the motion of the United States.

 lg]        Assessment: $100.00 imposed


            JVTA Assessment*: $
 D
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 lg]        No fine                   D    Forfeiture pursuant to order filed                                                  , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                     ON. MICHAEL M. ANELLO
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                             3:18-CR-03165-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                PABLO LOPEZ-CRUZ (1)                                                     Judgment - Page 2 of2
CASE NUMBER:             .3:18-CR-03165-MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Twenty-four (24) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at

       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D     as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:18-CR-03165-MMA
